SIMONS, Circuit Judge.
Upon consideration of the oral argument of the appellant in the above cause and the briefs and record filed therein, and it appearing that the action was upon a war risk insurance contract which lapsed for failure to pay premiums on May 31, 1919, and that suit was begun on May 2, 1932, and it further appearing that there was no substantial evidence submitted on behalf of the insured tending to show total and permanent disability during the life of the policy, and that the District Court was in error in overruling a motion for directed verdict at the close of all the evidence,
It is hereby ordered upon the authority of Lumbra v. United States, 290 U.S. 551, 54 S.Ct. 272, 78 L.Ed. 492; United States v. Spaulding, 293 U.S. 498, 55 S.Ct. 273, 79 L.Ed. 617; United States v. Hodges, 74 F.(2d) 617 (C.C.A.6); and United States v. Gwin, 68 F.(2d) 124 (C.C.A.6), that the judgment entered in the said cause be, and it is hereby, reversed.